DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
REMARKS
The amendments of claim 1 including the features of cancelled claim 2 in the reply filed on 05/03/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
The amendments of claims 3, 5-6, 8-9, and 12 are acknowledged. 
Claims 1 and 3-26 are pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 9-15, 19-22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140174496, cited in previous action) in view of Hayashi et al. (US 20110226304) and Baik et al. (US 20150342523, cited in previous action), hereinafter referred to as Park, Hayashi, and Baik, respectively.
Regarding claim 1
a thermoelectric film [110] having a plurality of lateral p-n junctions [115] across a face of the thermoelectric film [110] (¶0035);
a piezoelectric film [120] coupled to the thermoelectric film [110] (¶0036); and
an electrode [122] coupled to the piezoelectric film [120] (¶0036).
The reference fails to teach that the lateral p-n junctions [115] establishes an interface between p-type regions [115a] and n-type regions [115b].
Hayashi discloses on figure 1 thermoelectric conversion module that directly corresponds to the thermoelectric film of Park (Abstract), wherein the thermoelectric conversion module includes a plurality of lateral p-n junction [15] that establishes an interface between p-type [11] and n-type [12] regions (¶0073). The thermoelectric conversion module results in an increase in the occupancy of the thermoelectric conversion materials (¶0026). Thusly, it would have been obvious to modify the thermoelectric film of Park to include a lateral p-n junction interface as taught by Hayashi to increase the occupancy of the thermoelectric conversion materials.
 The applied references teach that the p-type region [115a] and the n-type region [115b] may include at least one of Bi, Sb, Se and Te (Park, Fig 3; ¶0035). The references fail to teach that the p-type and n-type regions comprise electrically conductive particles dispersed in or on a first and second carrier, respectively.
Baik discloses a thermoelectric material (Abstract) analogous to the thermoelectric p-type and n-type regions of modified Park, respectively, wherein the thermoelectric material may include at least one of Sb-Te containing material, Bi-Te containing material, Bi-Sb-Te containing material, Co-Sb containing material, and Pb-Te containing material (¶0015). Furthermore, the reference teaches on figure 1 that the thermoelectric material [100] comprises electrically conductive particles [160] dispersed in a carrier [120] (stretchable polymer [120], ¶0065). The thermoelectric material has high thermoelectric conversion efficiency (¶0010). Therefore, it would have been obvious to one having ordinary skill in the art to substitute both the n-type and p-type regions of Park with the thermoelectric material [100] of Baik to provide the electric generator with high thermoelectric conversion efficiency (Baik, ¶0010).
Regarding claims 9-11, modified Park discloses all of the limitations as set forth above. The references teach that the first carrier [120] comprises one or more polymeric species, wherein the first carrier [120] comprises a fluoropolymer comprising polyvinylidene fluoride (Baik, Fig 1; ¶0066). 
Regarding claims 12-14, modified Park discloses all of the limitations as set forth above. The references teach that the second carrier [120] comprises one or more polymeric species, wherein the second carrier [120] comprises a fluoropolymer comprising polyvinylidene fluoride (Baik, Fig 1; ¶0066). 
Regarding claim 15, modified Park discloses all of the limitations as set forth above. Furthermore, the references teach that the piezoelectric film [120] comprises one or more polymeric materials [125] (third insulating layer [125] comprises an insulator polymer, Park, Fig 3; ¶0039).
Regarding claims 19 and 20, modified Park discloses all of the limitations as set forth above. Moreover, the reference teaches that the piezoelectric film [120] comprises a ceramic [126], wherein the ceramic [126] comprises metal oxide particles (piezoelectric nanowires [126] may comprise ZnO, ZnSnO-3-, and SnO nanowires, Park, ¶0038; Fig 3). 
Regarding claim 21, modified Park discloses all of the limitations as set forth above. Moreover, the references teach that the electrode [122] comprises a metal, alloy or semiconducting material (Park, ¶0039).
Regarding claim 22, modified Park discloses all of the limitations as set forth above. Moreover, the references teach that a face of the thermoelectric film [110] is coextensive with a face of the piezoelectric film [120] since the piezoelectric film [120] is formed directly on the thermoelectric film [110] (Park, Fig 3).
Regarding claim 26, modified Park discloses all of the limitations as set forth above. Furthermore, the references teach that the piezoelectric film [120] is positioned between the electrode [122] and thermoelectric film [110] (Park, Fig 3, ¶0036).
Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hayashi, and Baik as applied to claim 1 above, and further in view of Grunlan et al. (US 20140338715, cited in previous action), hereinafter referred to as Grunlan.
 Regarding claims 3 and 5, modified Park discloses all of the limitations as set forth above. Moreover, the applied references teach that the electrically conductive particles [160] of the p-type regions comprise organic nanoparticles (carbon nanotubes, Baik, Fig 1; ¶0070). 
The references fails to teach that the electrically conductive particles of the p-type regions comprise p-type organic nanoparticles, wherein p-type dopant is provided to the electrically conductive particles of the p-type region. 
Grunlan discloses a thermoelectric module material (Abstract) analogous to the material of modified Park, wherein the material comprises p-type carbon nanotubes. The p-type carbon nanotubes (CNT) are decorated with copper particles (copper dopant) and improve the p-type performance of the thermoelectric material (¶0038). Therefore, it would have been obvious to one having ordinary skill in the art to substitute the CNTs of modified Park with the p-type CNTs of Grunlan to improve p-type performance of the thermoelectric material (Grunlan, ¶0038).
Regarding claim 4, modified Park discloses all of the limitations as set forth above. Furthermore, the references teach that the p-type organic nanoparticles comprise nanotubes (carbon nanotubes [160], Baik, Fig 1; ¶0070).
Regarding claims 6 and 8, modified Park discloses all of the limitations as set forth above. Moreover, the applied references teach that the electrically conductive particles [160] of the n-type regions comprise organic nanoparticles (carbon nanotubes, Baik, Fig 1; ¶0070). 

Grunlan discloses a thermoelectric module material (Abstract) analogous to the material of modified Park, wherein the material comprises n-type carbon nanotubes. The n-type carbon nanotubes (CNT) are treated with NaBH4 and improves the n-type performance of the thermoelectric material (¶0037). Therefore, it would have been obvious to one having ordinary skill in the art to substitute the CNTs of modified Park with the n-type CNTs of Grunlan to improve n-type performance of the thermoelectric material (Grunlan, ¶0037).
Regarding claim 7, modified Park discloses all of the limitations as set forth above. Furthermore, the references teach that the n-type organic nanoparticles comprise nanotubes (carbon nanotubes [160], Baik, Fig 1; ¶0070).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hayashi, and Haik as applied to claim 15 above, and further in view of Kim et al. (US 20130020909, cited in previous action), hereinafter referred to as Kim.
Regarding claims 16 and 17, modified Park discloses all of the limitations as set forth above. Furthermore, the references teach that the piezoelectric film [120] comprises an insulating layer [125] interposed between the piezoelectric structure comprises an insulator polymer, such as PMMA (Park, Fig 3; ¶0036 and ¶0039).
The reference fails to teach that insulating layer comprises a fluoropolymer.
Kim discloses on figure 1A a piezoelectric film [100] analogous to the piezoelectric film of Park, wherein the piezoelectric film [100] comprises an insulating film [150] disposed between piezoelectric structure [130] (¶0066-0067). The reference teaches that the insulating film [150] comprises PMMA or a fluoropolymer, such as polyvinylidene fluoride (¶0068). The reference recognizes the equivalency of In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hayashi, and Baik as applied to claim 15 above, and further in view of Ochi et al. (US 20120274178, cited in previous action), hereinafter referred to as Ochi.
Regarding claim 18, modified Park discloses all of the limitations as set forth above. Furthermore, the references teach that the piezoelectric film [120] comprises an insulating layer [125] interposed between the piezoelectric structure comprises an insulator polymer, such as PMMA (Park, Fig 3; ¶0036 and ¶0039).
 The reference fails to teach that insulating layer comprises polyamide or polyurea.
Ochi discloses on figure 1 a piezoelectric film analogous to the piezoelectric film of Park, wherein the piezoelectric film [2] comprises an insulating film [7] disposed between piezoelectric structures [8] (¶0058 and ¶0097-0098). The reference teaches that the insulating film [7] may comprise PMMA or polyamide organic polymers (¶0027). The reference recognizes the equivalency of PMMA and polyamide insulating films for piezoelectric films. Thusly, it would have been obvious to one of ordinary skill in the art to substitute the PMMA insulating film of Park with polyamide since Ochi recognizes the equivalency of PMMA and polyamide insulating layers of piezoelectric films. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hayashi, and Baik as applied to claim 1 above, and further evidenced by Chen et al. (US 20120313887, cited in previous action), hereinafter referred to as Chen.
Regarding claim 23, modified Park disclose all of the limitations as set forth above. Furthermore, the references teach that the device comprises one or more insulating layers [113] between the thermoelectric film [110] and piezoelectric film [120] (insulating layer [113] comprises a PMMA polymer material, wherein the polymer directly adheres to both the thermoelectric film and the piezoelectric film, Park, ¶0035; Fig 3).
The reference fails to explicitly disclose the PMMA polymer material as an adhesive. However, Chen provides evidence that discloses PMMA is an adhesive (Chen, ¶0035).
Regarding claim 24, modified Park discloses all of the limitations as set forth above. Furthermore, the references teach that the device includes one or more insulating layers [125] between the piezoelectric film [120] and electrode [122] (insulating layer [125] comprises a PMMA polymer material, wherein the polymer directly adheres to both the piezoelectric film and electrode, Park, ¶0039; Fig 3).
The reference fails to explicitly disclose the PMMA polymer material as an adhesive. However, Chen provides evidence that discloses PMMA as an adhesive (Chen, ¶0035).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hayashi, and Baik as applied to claim 1 above, and further in view of Siivola et al. (US 20110220162), hereinafter referred to as Siivola.
Regarding claim 25, modified Park discloses all of the limitations as set forth above. Park teaches that the thermoelectric film is formed of flexible material (Figs 1 and 6, ¶0035), but fails to teach that the thermoelectric film is folded at the p-n junctions to form a corrugated structure.
Siivola discloses a thermoelectric film analogous to the thermoelectric film of Park (Abstract). The reference teaches that the thermoelectric film is formed with flexible materials, wherein the film is folded at the p-n junctions to form a corrugated structure (Fig 14C, ¶0045-0046). The thermoelectric film provides increased thermal efficiency (¶0044). Thusly, it would have been obvious to one having . 
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the limitation of claim 1 requiring an interface between p-type and n-type regions have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Park in view of Baik does not read on the instant claims since Baik fails to teach the conductivity of the stretchable thermoelectric materials. The Examiner respectfully disagrees. As set forth above, Baik teaches that the stretchable thermoelectric material includes thermoelectric structures that directly corresponds to the thermoelectric structure of the p-type and the thermoelectric structure of the n-type semiconductor structures of modified Park. Thusly, the combination of the references discloses stretchable p-type thermoelectric materials and stretchable n-type thermoelectric materials. Furthermore, it is well known in the art that thermoelectric materials include either n-type conductivity or p-type conductivity.
Applicant argues that the combination of Park and Baik is improper since the piezoelectric generator [120] of Park is not disclosed as being stretchable. The Examiner respectfully disagrees. Park teaches that the flexible piezoelectric generator is stretchable in figures 1-2 and 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                          

/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796